PER CURIAM.
It now appearing to the court that an interlocutory appeal and a final appeal have been lodged in the District Court of Appeal, Third District, and that under the Constitution that court is vested with the jurisdiction to determine and hear such appeals; and it further appearing that the present certiorari is one to review an order of the District Court of Appeal, Third District, declining to transfer the cause to this court, and such procedure being unjustified by the rules of this court,
It Is, Therefore, Ordered that the said petition for certiorari is, ex mero motu, dismissed.
THOMAS, C. J., and TERRELL, HOB-SON and DREW, JJ., concur.
ROBERTS, J., dissents.